DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding independent claim 1, allowability is based in the prior art of record not showing or teaching a device, comprising amongst other features, outputting, to a computing device, data representing the geometric profile, the outputting of the data to the computing device enabling the computing device to present via a display a graphic visualization of a difference between the geometric profile and another geometric profile of the limb of the person that had been determined at another point in time that is different from the point in time at which the geometric profile had been determined.
Regarding dependent claims 2-7, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 8, allowability is based in the prior art of record not showing or teaching a machine-readable storage medium comprising executable instructions 
Regarding dependent claims 9-17, allowability is based on their dependencies from independent claim 8.
Regarding independent claim 18, allowability is based in the prior art of record not showing or teaching a method comprising, amongst other features, outputting by the system, to a display device, data to display a graphic visualization of a difference between the geometric profile and another geometric profile of the limb of the person that had been determined at another point in time that is different from the point in time at which the geometric profile had been determined.

Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2019/0262188 to Reid Jr. discloses a tension adjusting and stabilization system and method that includes an elastic compression bandage including long-stretch elastomeric yarns and an approximate 1:1 stretch characteristic. A change in length-wise stretch of the bandage results in an approximately proportional change in compressive pressure provided by the bandage. The system and method further includes a means for indicating a qualitative degree of tension of the bandage and a means for indicating a quantitative amount of pressure being applied by that degree of tension.
US 2016/0242646 to Obma discloses wearable sensing devices incorporated into a wearable and comprise a small portable power supply; monitoring electronics mounted to or used in the wearable; a processing unit or component; and a memory unit or component to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858